870 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.F. James SENSENBRENNER, Jr., Cheryl Warren Sensenbrenner,Plaintiffs- Appellants,v.RUST, ORLING & NEALE, ARCHITECTS, INC., Defendant-Appellee.F. James SENSENBRENNER, Jr., Cheryl Warren Sensenbrenner,Plaintiffs- Appellants,v.KDI SYLVAN POOLS, INC., Defendant-Appellee.
No. 86-2632.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 3, 1987.Decided March 8, 1989.

Michael Joseph Gartlan (Cohen, Hottell & Gartlan, P.C. on brief) for appellants.
Michael McGettigan (Murphy, McGettigan & West, P.C. on brief) for appellees.
Before ERVIN, Chief Judge, MURNAGHAN, Circuit Judge, and FRANK A. KAUFMAN, Senior United States District Judge for the District of Maryland, sitting by designation.
PER CURIAM:


1
Finding a question of Virginia law controlling, we certified the question to the Supreme Court of Virginia.  That Court, on November 18, 1988, opined that the losses by the plaintiffs were purely economic losses and, therefore, not recoverable from a party with whom the plaintiffs were not in privity.  We, therefore, conclude that, as to the opinion pending with us, the judgment should be


2
AFFIRMED.